DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.1
With regard to claim 1, D1 teach method for diagnosing one or more diseases of the respiratory tract for a patient including the steps of: acquiring cough sounds from the patient (see page 44 lines 19 to page 45 line 5); processing the cough sounds to produce cough sound feature signals representing one or more cough sound features from the cough segments (see page 46 line 6 to page 50 line 10: extracting cough features); obtaining one or more disease signatures based on the cough sound feature signals and classifying the one or more disease signatures to deem the cough segments as indicative of one or more of said diseases (see page 50 line 18-page 51 line 5); wherein the step of obtaining the one or more disease signatures based on the cough sound feature signals includes applying the cough sound features to each of one or more pre-trained disease signature decision machines, each said decision machine having been pre-trained to classify the cough sound features as corresponding to either a particular disease or to a non-disease state or as corresponding to first particular disease or a second particular disease different from the first particular disease (see p. 57 lines 8-14, abstract, fig. 17; page 58 line 8-page 73 line 25).
With regard to claim 2, D1 teach wherein the one or more disease signature decision machines each comprise a trained Logistic Regression Model (LRM) (see page 48 lines 8-11).
With regard to claim 3, D1 teach wherein the one or more disease signature decision machines each comprise a trained Logistic Regression Model (LRM) (see page 49 lines 15-27).
With regard to claim 4, D1 teach wherein the training features are determined to be significant to the LRM by computing mean p-values for all training features and then selecting the features with mean p-values less than a threshold Pmin (see page 49 lines 15-27). 
With regard to claim 5, D1 teach wherein independent variables for each LRM are values of the cough sound features and the output value from the LRM comprises a prediction probability of the cough indicating the first particular disease with reference to the second particular disease or with reference to the non-disease state (see table 25, page 57 lines 2-5).
With regard to claim 6, D1 teach wherein the one or more disease signature decision machines include one or more trained neural networks (see page 9 lines 11-12, page 20 lines 21-30).
With regard to claim 7, D1 teach including applying clinical patient measurements, in addition to the cough features, as independent variables to the disease signature decision machines (see page 47 line 5 to page 48 line 5; table 18).
With regard to claim 8, D1 teach wherein the step of classifying the one or more disease signatures to deem the cough segments as indicative of one or more of said diseases includes applying the one or more disease signatures to a single classifier that is trained to cover all disease groups (see fig. 12, page 36 line 15-page 38 line 12).

With regard to claim 10, D1 teach wherein the step of classifying the one or more disease signatures includes classifying the one or more disease signatures as one of the following diseases: Bronchiolitis (SBo); Croup (Sc); Asthma/RAD (SA); Pneumonia (Sp); Lower respiratory tract diseases (SLRTD); Primary URTI (Su) (see fig. 12, page 36 line 15-page 38 line 12).
With regard to claim 11, D1 teach wherein d disease signatures are produced by the step of obtaining one or more disease signatures based on the cough sound feature signals and correspondingly the Artificial Neural Network (ANN) has a d-dimensional input layer with one input neuron corresponding to each of the disease signatures (see fig. 3).
With regard to claim 12, D1 teach wherein the ANN has a k-dimensional output layer wherein each neuron in the output layer outputs a probability corresponding to a disease (see fig. 3).
With regard to claim 14, D1 teach including computing a cough index for each of the target diseases wherein the cough index of a patient for a target disease is computed as the ratio of coughs of the patient classified as indicative of the target disease to the total number of coughs analysed for said patient (see page 38 lines 5-6).
With regard to claim 17, D1 teach further including applying specific therapy to the patient based upon the particular disease diagnosed (see page 57 last paragraph).
Claims 1, 7-8, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.2
With regard to claim 1, D1 teach method for diagnosing one or more diseases of the respiratory tract for a patient including the steps of: acquiring cough sounds from the patient (see ¶ 20); processing the cough sounds to produce cough sound feature signals representing one or more cough sound features from the cough segments (see ¶¶ 22, 46); obtaining one or more disease signatures based on the cough sound feature signals and classifying the one or more disease signatures to deem the cough segments as indicative of one or more of said diseases (see ¶¶ 23-24); wherein the step of obtaining the one or more disease signatures based on the cough sound feature signals includes applying the cough sound features to each of one or more pre-trained disease signature decision machines, each said decision machine having been pre-trained to classify the cough sound features as corresponding to either a particular disease or to a non-disease state or as corresponding to first particular disease or a second particular disease different from the first particular disease (see ¶¶ 43-44, 8, 165, abstract).
With regard to claim 7, D2 teach including applying clinical patient measurements, in addition to the cough features, as independent variables to the disease signature decision machines (see ¶¶ 39, 146).
With regard to claim 8, D2 teach wherein the step of classifying the one or more disease signatures to deem the cough segments as indicative of one or more of said diseases includes applying the one or more disease signatures to a single classifier that is trained to cover all disease groups (see ¶¶ 23-24).
With regard to claim 15, D2 teach including applying one or more post screening tests to classifications from the step of classifying the one or more disease signatures to detect dominant false positives (see ¶ 167).
With regard to claim 16, D2 teach including adjusting the step of classifying the one or more disease signatures on the basis of the detected false positives (see ¶ 167).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
With regard to claim 9, D1 does not explicitly teach wherein the step of classifying the one or more disease signatures to deem the cough segments as indicative of one or more of said diseases includes applying the one or more disease signatures to a multiplicity of classifiers that are each trained to recognize a disease of interest, however Examiner takes Official Notice to the fact that is well known in the art to utilize multiplicity of classifiers to classify disease signatures and that it would have been particularly obvious to incorporate known teachings into the configuration of D1 yielding predictable and enhanced results. 
With regard to claim 13, D1 teach wherein the step of classifying the one or more disease signatures includes compiling a compound effective probability measure PQ' as: where PQ comprises an indicator of the probability of the patient belonging to disease Q and Pz to disease Z whereby the product PQ (1 - Pz) indicates the probability of the compound event that the patient belongs to disease Q AND does not belong to disease Z, however Examiner takes Official Notice to the fact that determining compound effective probability is well known in the art before the effective filing date and would have been obvious to incorporate known teachings into the configuration of D1 yielding predictable and enhanced results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 2013/142908.
        2 US Publication No. 2012/0071777.